United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20481
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TOMASA AGUILERA-DE FLORES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-151-1
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tomasa Aguilera-De Flores appeals her conviction for illegal

reentry into the country after having been removed following an

aggravated felony conviction.   She argues (1) that the district

court should have suppressed the evidence of her prior removal

because that removal was fundamentally unfair and (2) that 8

U.S.C. § 1326(b)’s sentencing provisions are unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).      She




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20481
                                -2-

acknowledges that her arguments are foreclosed, and she seeks to

preserve them for further review.

     Aguilera-De Flores’s argument that her inability to seek

discretionary relief under INA § 212(c) in her prior removal

proceedings rendered those proceedings fundamentally unfair and

that evidence of her prior removal should have been suppressed is

without merit.   United States v. Lopez-Ortiz, 313 F.3d 225 (5th

Cir. 2002), cert. denied, 537 U.S. 1135 (2003).    Her argument

that 8 U.S.C. § 1326(b)(2) is unconstitutional in light of

Apprendi is also without merit.     See Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998); United States v. Dabeit, 231

F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.